Citation Nr: 0939366	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2008, the Veteran and his 
wife testified at a video-hearing before the undersigned.  In 
July 2008, the Board remanded this issue for further 
development.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A review of the claims files shows that it raises a claim of 
service connection for depression secondary to the Veteran's 
service connected disabilities.  See January 2006 VA 
treatment record.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's service-connected disabilities alone cause him 
to be unable to dress himself, attend to the wants of nature, 
ambulate outside the home, or protecting himself from dangers 
in his environment and therefore make him so helpless as to 
need regular aid and attendance.


CONCLUSION OF LAW

The criteria for special monthly compensation benefits based 
on the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.350, 3.351, 3.352 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board first notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  However, given the fully favorable decision 
contained herein, the Board finds that a discussion of the 
VCAA is unnecessary as to the appeal because any deficiency 
in the timing or content of such notice would constitute 
harmless error.  To whatever extent the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as a disability rating and 
an effective date, the Board finds that the RO will address 
any applicable downstream issues when effectuating the award 
and therefore any failure to provide this notice at this 
junction cannot prejudice the claimant because he will be 
free to appeal any finding by the RO regarding a disability 
rating and effective date.

As to the merits of the claim, the Veteran contends that his 
service connected disabilities render him helplessness or so 
nearly helpless so as to require the regular aid and 
attendance of another person.  It is requested that the 
Veteran be afforded the benefit of the doubt.

The Veteran is service connected for lumbar strain rated as 
20 percent disabling; right lower extremity radiculopathy 
rated as 20 percent disabling; left lower extremity 
radiculopathy rated as 10 percent disabling; cervical 
stenosis status post cervical spine diskectomy and fusion 
rated as 10 percent disabling; right upper extremity 
radiculopathy rated as 10 percent disabling; left upper 
extremity radiculopathy rated as 10 percent disabling; left 
elbow disability rated as 10 percent disabling; and right 
fourth toe disability rated as 10 percent disabling.  The 
combined schedular rating is 70 percent.  

Special monthly compensation (SMC) is a special statutory 
award in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule. Claims for SMC, other than those pertaining to one-
time awards and an annual clothing allowance, are governed by 
38 U.S.C.A. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350 and 3.352.  
If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation, i.e., 
"special" monthly compensation is payable.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).

As to the criteria for establishing entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or on account of being housebound, a Veteran who, 
as the result of service-connected disability, has suffered 
the anatomical loss or loss of use of both feet, one hand and 
one foot, or is blind in both eyes, with 5/200 visual acuity 
or less or is permanently bedridden or so helpless as to be 
in need of regular aid and attendance under criteria set 
forth in 38 C.F.R. § 3.352(a) shall receive the provided 
level of compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a) the criteria to 
establish a factual need for aid and attendance include the 
inability of the Veteran to dress or undress himself; to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed himself; 
inability to attend to the wants of nature; or incapacity 
that requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  

An individual who is bedridden meets the criteria for aid and 
attendance.  The regulation provides that being "bedridden" 
means that the condition which, through its essential 
character, actually requires that the claimant remain in bed.  
Determinations that the Veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a).  

Finally, not all of the aforementioned criteria must be met 
before a finding of the need for aid and attendance is made.  
The functions that the Veteran is not able to perform must be 
viewed in connection with his condition as a whole.  
Moreover, it is only necessary that the evidence establish 
that the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.

With the above criteria in mind, the Board notes that 
following the July 2008 remand, the Veteran was provided with 
the two VA examinations to ascertain the severity of his 
service connected disabilities in August and October 2008.  
The VA examiners in August 2008 opined that the Veteran's 
service connected disabilities only had a mild effect on his 
toileting and no effect on his feeding, bathing, dressing, 
and grooming.  However, at the subsequent October 2008 Aid 
and Attendance examination, these same examiners changed 
their opinion and opined that the Veteran's service connected 
lumbar and cervical spine disabilities along with his service 
connected radiculopathies requires that he have the services 
of another on a daily basis because he "is not capable of 
dressing himself[,] attending to the wants of nature, 
ambulating outside the home, or protecting himself from 
dangers in his environment . . . without assistance."  It 
was thereafter opined that there is no likelihood of 
improvement in any of his service connected disabilities 
because they are progressive diseases which will worsen over 
time. 

The above opinions stand uncontradicted by any other medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings.)  As such, the above opinions are 
the only competent evidence addressing the Veteran's current 
need for aid and attendance.  Neither the Board, nor RO 
adjudicators are permitted to base decisions on their own 
unsubstantiated medical conclusions.  

Under such circumstances, and granting the Veteran the 
benefit of any doubt in this matter, the Board concludes that 
because the problems resulting from the residuals his service 
connected disorders cause him to be not able to dress 
himself, attend to the wants of nature, ambulate outside the 
home, or protecting himself from dangers in his environment, 
the appellant satisfies the requirements for regular aid and 
attendance.  38 U.S.C.A. §§ 1114, 5107; 38 C.F.R. § 3.102, 
3.352.

As to the claim of entitlement to special monthly 
compensation on account of being housebound, the Board finds 
that a discussion of this issue is not required because the 
grant of entitlement to aid and attendance constitutes a 
grant of the maximum benefit allowable by law or regulation.  
See AB v. Brown, 6 Vet. App. 35 (1993).


ORDER

Special monthly compensation benefits on account of the need 
for the aid and attendance of another person is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


